Per Curiam.
Milgray Electronics, Inc. of New York has made its second appearance before us in its attempts to resist jurisdiction under the Maryland “Long Arm” statute, Code (1957, 1965 Repl. Vol.) Art. 75, § 96. See Vitro Elec*383tronics v. Milgray, 255 Md. 498, 258 A. 2d 749 (1969). This appeal is from an order denying Milgray’s motion under Maryland Rule 323 to quash service of process and dismiss the action against it. On our own motion and in accordance with Rule 835 a 2 we have determined that its appeal must be dismissed. “It has long been established that no appeal will lie from an order overruling a motion to quash a writ of summons, [citations omitted] because it is interlocutory only, and not a final judgment.” Hillyard Constr. Co. v. Lynch, 256 Md. 375, 379, 260 A. 2d 316 (1970) and cases cited there: Tvardek v. Tvardek, 257 Md. 88, 92-93, 261 A. 2d 762 (1970).

Appeal dismissed and case remanded for further proceedings. Costs to be paid by the appellants.